DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/861,215 on November 17, 2020. Please note: Claims 1, 12 and 16 have been amended, claims 9 and 22 have been cancelled, and claim 23 has been newly added. Claims 1-8, 10-21 and 23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer (US 20070146385 A1) in view of Bi et al. (US 20140375704 A1; Cited, but not relied upon in the Office Action dated 08/20/2020), hereinafter Bi.

Regarding Claim 1, Kienhoefer teaches:
	An electronic device (FIG. 1) comprising: 
	an electronic display (1) configured to display images when programmed with display image data (See FIG. 1) (See paragraph [0050], lines 1-3; See paragraph [0053], lines 7-10); and 
(See FIG. 1: 2) configured to receive image data and process the image data through one or more image processing blocks (See FIGS. 3 and 4, showing details of the display pipeline, including one or more image processing blocks) to obtain the display image data (See paragraph [0053]; See FIG. 1: image data R, G, B is received and processed by 2 to obtain the display image data R’, G’, B’), wherein the one or more image processing blocks comprise: 
		burn-in compensation processing (FIGS. 3 and 4: 12 and associated processing blocks 10a, 10b) configured to apply gains (Rkor,  Gkor, Bkor) (See paragraph [0058]) to sub-pixels of the image data (See FIG. 4: 12 applies the gains Rkor,  Gkor, Bkor to sub-pixels R, G, B of the image data) according to one or more burn-in compensation gain maps and one or more global gain parameters (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to one or more burn-in compensation gain maps. Additionally, the parameter values stored in the parameter memory 4 correspond to one or more global gain parameters), wherein the gains applied to all sub-pixels of a first color component (e.g., Rkor) are based at least in part on a first global gain parameter of the one or more global gain parameters (See paragraph [0035]; See paragraph [0058]; See claim 17; Therefore, a first global gain parameter of the one or more global gain parameters may correspond to an overall brightness of the display in the basic color red) and the gains applied to all sub-pixels of a second color component (e.g., Gkor) are based at least in part on a second global gain parameter of the one or more global gain parameters (See paragraph [0035]; See paragraph [0058]; See claim 17; Therefore, a second global gain parameter of the one or more global gain parameters may correspond to an overall brightness of the display in the basic color green), wherein the one or more burn-in compensation gain maps provide a two-dimensional mapping of gains (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to a two-dimensional mapping of gains) and the one or more global gain parameters adjust the one or more burn-in compensation gain maps (See paragraph [0035]; See paragraph [0058]; See claim 17; Therefore, the parameters adjust the one or more burn-in compensation gain maps by adjusting Rkor,  Gkor, Bkor) such that, when applied to the sub-pixels of the image data, the applied gains reduce a gain of at least one of the sub-pixels of the image data (See paragraph [0063], last seven lines) to account for sub-pixel aging non-uniformity on the electronic display and thereby to reduce or eliminate burn-in artifacts that would otherwise appear on the electronic display when the electronic display is programmed with the display image data (See paragraph [0017]), wherein the one or more global gain parameters are based at least in (See paragraph [0035]; See paragraph [0062]; See claims 17 and 25; Therefore, because the one or more global gain parameters include the system-induced maximum brightness, they are based at least in part on a global brightness setting of the electronic display); or 
		burn-in statistics collection processing (FIGS. 3 and 4: 11 and associated processing blocks 10b) configured to compute incremental updates of pixel aging that is expected to occur due to the display image data (See paragraph [0056]; See paragraph [0063]) or a current temperature of an area of the electronic display (See paragraph [0035]; See claim 17; Therefore, since an operating temperature of the display is used in the determination of the pixel correction data, a current temperature of an area of the electronic display is computed), or both (As discussed previously, both of the claimed computations are performed), wherein the incremental updates are based at least in part on the display image data (See paragraph [0056]; See paragraph [0063]; See FIG. 4: the display image data R’, G’, B’ is input into 11 to perform the incremental updates) and the global brightness setting (See paragraph [0062]; See FIG. 4: 10b incorporates the global brightness setting into the incremental updates); or 
		both the burn-in compensation processing and the burn-in statistics collection processing (As discussed above, both of the claimed image processing blocks are present).
	Kienhoefer does not explicitly teach:
	wherein the one or more global gain parameters are recalculated in response to a change of the global brightness setting greater than a threshold.
However, in the same field of endeavor, electronic devices with displays (Bi, paragraph [0002]), Bi teaches:
	Performing burn-in mitigation in response to a change of a global brightness setting greater than a threshold (See paragraph [0095], lines 4-8 and paragraph [0097].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Kienhoefer) so burn-in mitigation is performed in response to a change of a global brightness setting greater than a threshold (as taught by Bi). Kienhoefer discloses that the one or more global gain parameters are taken into consideration when performing burn-in mitigation in the process shown in FIG. 4 (See paragraph [0058]). Therefore, by implementing the threshold taught (See Bi, paragraphs [0095] and [0096]).

Regarding Claim 2, Kienhoefer in view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer teaches:
The electronic device of claim 1, wherein the electronic display comprises a self- emissive electronic display (See FIG. 1: 1; See paragraph [0001]; See paragraph [0050], lines 1-3) having sub-pixels that age non-uniformly due to luminance output, temperature, or both (See paragraph [0017], lines 1-11).

Regarding Claim 3, Kienhoefer in view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer teaches:
The electronic device of claim 1, wherein the one or more burn-in compensation gain maps comprises at least a first plane corresponding to the first color component of the sub-pixels of the electronic display (See paragraph [0058]: a first plane Rkor corresponding to the first color component R of the sub-pixels of the electronic display), a second plane corresponding to the second color component of the sub- pixels of the electronic display (See paragraph [0058]: a second plane Gkor corresponding to the second color component G of the sub-pixels of the electronic display), and a third plane corresponding to a third color component of the sub-pixels of the electronic display (See paragraph [0058]: a second plane Bkor corresponding to a third color component B of the sub-pixels of the electronic display).

Regarding Claim 4, Kienhoefer in view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer teaches:
The electronic device of claim 1, wherein the one or more burn-in compensation gain maps are stored in a corresponding one or more frame buffers (5) accessible to the display pipeline (See FIG. 2) (See paragraph [0052], last four lines; See FIG. 2: Rkor, Gkor, Bkor are stored in 5, which corresponds to one or more frame buffers, which is accessible to the display pipeline 2).

Claim 16, Kienhoefer teaches:
A method (See the method described below in reference to FIG. 4) comprising: 
processing a frame of image data (See paragraph [0053], lines 7-10) in a display pipeline (See FIG. 1: 2) for display on an electronic display (FIG. 1: 1) (See paragraph [0050], lines 1-3); 
analyzing at least a portion of the frame of image data in the display pipeline before it is displayed on the electronic display to estimate a likely amount of aging by sub-pixels of the electronic display based at least in part on the portion of the frame of image data (See paragraph [0056]; See paragraph [0063]); and 
accumulating a history of the likely amount of aging by the sub-pixels of the electronic display (See paragraph [0056]) to identify non-uniform sub-pixel aging on the electronic display (See paragraph [0017], disclosing the problem of non-uniform sub-pixel aging on the electronic display); and 
performing burn-in compensation based at least in part on the accumulated history of the likely amount of aging by the sub-pixels of the electronic display (See paragraph [0056]) and one or more global gain parameters (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to one or more burn-in compensation gain maps. Additionally, the parameter values stored in the parameter memory 4 correspond to one or more global gain parameters) to reduce or eliminate a burn-in artifact on the electronic display (See paragraph [0017]), wherein the one or more global gain parameters are based at least in part on a global brightness setting (See paragraph [0035]; See paragraph [0062]; See claims 17 and 25; Therefore, because the one or more global gain parameters include the system-induced maximum brightness, they are based at least in part on a global brightness setting of the electronic display) comprising a present maximum luminance output setting for the electronic display (See paragraph [0035]; See paragraph [0062]; See claims 17 and 25; The system-induced maximum brightness corresponds to a global brightness setting of the electronic display comprising a present maximum luminance output setting for the electronic display).
	Kienhoefer does not explicitly teach:
	wherein the one or more global gain parameters are recalculated in response to a change of the global brightness setting greater than a threshold.
However, in the same field of endeavor, electronic devices with displays (Bi, paragraph [0002]), Bi teaches:
(See paragraph [0095], lines 4-8 and paragraph [0097].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Kienhoefer) so burn-in mitigation is performed in response to a change of a global brightness setting greater than a threshold (as taught by Bi). Kienhoefer discloses that the one or more global gain parameters are taken into consideration when performing burn-in mitigation in the process shown in FIG. 4 (See paragraph [0058]). Therefore, by implementing the threshold taught by Bi to trigger burn-in mitigation, the one or more global gain parameters would need to be recalculated as part of the burn-in mitigation in order to calculate accurate correction values, arriving at the claimed feature. Doing so would prevent unnecessary corrective action from being taken (See Bi, paragraphs [0095] and [0096]).

Regarding Claim 17, Kienhoefer in view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer teaches:
The method of claim 16, wherein analyzing at least the portion of the frame of image data to estimate the likely amount of aging by the sub-pixels of the electronic display comprises estimating the likely amount of aging due to luminance emitted by the sub-pixels of the electronic display when at least the portion of the frame of image data is displayed on the electronic display (See paragraph [0063]: the corrected value, which has an adjusted brightness, is integrated into a loop by means of an integrator 11, and is combined to form an integrated pixel wear value).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Bi as applied to claim 1 above, and further in view of Inoue et al. (US 20140176403 A1), hereinafter Inoue.

Regarding Claim 5, Kienhoefer in view of Bi does not explicitly teach:
The electronic device of claim 1, wherein the one or more burn-in compensation gain maps have less than a full resolution of the electronic display, and wherein the burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps before applying the gains to the sub-pixels of the image data.
(Inoue, Abstract), Inoue teaches:
One or more burn-in compensation gain maps (See FIG. 5: 161; See FIG. 9) have less than a full resolution of an electronic display, and wherein burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps before applying gains to sub-pixels of image data (See paragraph [0083].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify electronic device (as taught by Kienhoefer in view of Bi) so the one or more burn-in compensation gain maps have less than a full resolution of the electronic display, and wherein the burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps before applying the gains to the sub-pixels of the image data (as taught by Inoue). Doing so would reduce the amount of data stored in memory for the one or more burn-in compensation gain maps (See Inoue, paragraph [0107]).

Regarding Claim 6, Kienhoefer in view of Bi, and in further view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer in view of Bi, and in further view of Inoue teaches:
The electronic device of claim 5, wherein the burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps using bilinear interpolation (See Inoue, paragraph [0109] and FIG. 9).

Regarding Claim 7, Kienhoefer in view of Bi, and in further view of Inoue teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer in view of Bi, and in further view of Inoue teaches:
The electronic device of claim 5, wherein the burn-in compensation processing is configured to up-sample the one or more burn-in compensation gain maps using nearest- neighbor interpolation (See Inoue, paragraph [0109] and FIG. 9).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Bi as applied to claim 1 above, and further in view of Han (US 20170213493 A1).

Claim 8, Kienhoefer in view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer teaches:
The electronic device of claim 1, wherein the display pipeline is configured to compute the one or more burn-in compensation gain maps (See paragraph [0058]) and provide the one or more burn-in compensation gain maps to the display pipeline (See FIG. 2: Rkor, Gkor, Bkor are stored in 5 and supplied to the display pipeline 2).
Kienhoefer in view of Bi does not explicitly teach (see elements emphasized in italics):
a processor configured to interact with the display pipeline, wherein the processor is configured to compute the one or more burn-in compensation gain maps and provide the one or more burn-in compensation gain maps to the display pipeline
However, in the same field of endeavor, image sticking compensating devices (Han, paragraph [0003]), Han teaches:
	a processor (FIG. 2: 260; See paragraph [0052])) configured to interact with a display pipeline (FIG. 1: 200), wherein the processor is configured to compute one or more burn-in compensation gain maps and provide the one or more burn-in compensation gain maps to the display pipeline (See paragraph [0066], lines 9-12; See paragraph [0072], lines 1-4: 262 included in 260 stores the lookup tables that are computed and provided to the display pipeline).
Kienhoefer in view of Bi contained a device which differed from the claimed device by the substitution of the display pipeline computing the one or more burn-in compensation gain maps, instead of a processor. Han teaches the substituted element of a processor configured to interact with a display pipeline. Their functions were known in the art to compute one or more burn-in compensation gain maps. The use of the display pipeline without a processor, as taught by Kienhoefer in view of Bi could have been substituted with the processor configured to interact with the display pipeline, as taught by Han and the results would have been predictable and resulted in using a processor to perform the claimed computation.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 11, Kienhoefer in view of Bi, and in further view of Han teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer in view of Bi, and in further view of Han teaches:
(See Han, paragraph [0064], last 7 lines; As discussed above, Kienhoefer was modified according to Han to include the processor as taught by Han) based at least in part on an accumulation of the incremental updates of sub-pixel aging (See Kienhoefer, paragraph [0056] and [0058]).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Bi as applied to claims 1 and 17 above, and further in view of Zheng et al. (US 20160267834 A1), hereinafter Zheng.

Regarding Claim 10, Kienhoefer in view of Bi does not explicitly teach:
The electronic device of claim 1, wherein the one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to the sub-pixels of the image data.
However, in the same field of endeavor, display devices (Zheng, Abstract), Zheng teaches:
one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to sub-pixels of image data (See paragraphs [0043] and [0044]: Max(T1,T2,T3,T4) correspond to one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to sub-pixels of image data).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Kienhoefer in view of Bi) so the one or more global gain parameters comprises a normalization factor based on a maximum gain that is permitted to be applied to the sub-pixels of the image data (as taught by Zheng). Doing so would allow complete compensation of the image sticking on the display by maintaining the correct relative ratio in output values (See Zheng, paragraph [0044]).

Regarding Claim 18, Kienhoefer in view of Bi does not explicitly teach:
The method of claim 17, wherein estimating the likely amount of aging due to the luminance emitted by the sub-pixels of the electronic display comprises computing a function of a value of one of the sub-pixels of at least the portion of the frame of image data normalized to a brightness setting of the electronic display.
However, in the same field of endeavor, display devices (Zheng, Abstract), Zheng teaches:
  normalized to a brightness setting of the electronic display (See paragraphs [0043] and [0044]: one of Y1-Y4 correspond to a function of a value of one of the sub-pixels of at least the portion of a frame of image data  normalized to a brightness setting of the electronic display (normalized to a maximum brightness among the pixels)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Kienhoefer in view of Bi) so estimating the likely amount of aging due to the luminance emitted by the sub-pixels of the electronic display comprises computing a function of a value of one of the sub-pixels of at least the portion of the frame of image data normalized to a brightness setting of the electronic display (as taught by Zheng). Doing so would allow complete compensation of the image sticking on the display by maintaining the correct relative ratio in output values (See Zheng, paragraph [0044]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Kienhoefer, and in further view of Bi.

Regarding Claim 12, Inoue teaches:
An electronic display pipeline (FIG. 2) configured to process image data for display (See paragraph [0052], lines 1-5) on an electronic display (FIG. 1: 200), wherein the electronic display pipeline comprises: 
burn-in compensation statistics collection processing circuitry (107) configured to collect image statistics based at least in part on the image data (See paragraph [0065]), wherein the image statistics estimate a likely amount of non-uniform aging of sub-pixels of the electronic display (See paragraph [0087]); and 
burn-in compensation processing circuitry (105) configured to apply a gain to sub-pixels of the image data to account for non-uniform aging of corresponding sub-pixels of the electronic display (See paragraph [0063]), wherein the applied gain is based at least in part on the image statistics collected by the burn-in compensation statistics collection processing circuitry (See paragraph [0065], last 8 lines).
	Inoue does not explicitly teach:

However, in the same field of endeavor, displays afflicted with wear (Kienhoefer, Abstract), Kienhoefer teaches:
	An applied gain (Rkor,  Gkor, Bkor) (See paragraph [0058])  is applied to each of sub-pixels for image data (See FIG. 4: 12 applies the gains Rkor,  Gkor, Bkor to sub-pixels R, G, B of the image data) based at least in part on one or more global gain parameters (See paragraph [0058]: because Rkor,  Gkor, Bkor are individual to each pixel, these stored values correspond to one or more burn-in compensation gain maps. Additionally, the parameter values stored in the parameter memory 4 correspond to one or more global gain parameters), wherein the one or more global gain parameters are based at least in part on a single global brightness setting (See paragraph [0035]; See paragraph [0062]; See claims 17 and 25; Therefore, because the one or more global gain parameters include the system-induced maximum brightness, they are based at least in part on a single global brightness setting of the electronic display) of an electronic display that represents a present maximum luminance output setting for the electronic display (See paragraph [0035]; See paragraph [0062]; See claims 17 and 25; The system-induced maximum brightness corresponds to a single global brightness setting of an electronic display that represents a present maximum luminance output setting for the electronic display).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic display pipeline (as taught by Inoue) so the applied gain is applied to each of the sub-pixels for the image data based at least in part on one or more global gain parameters, wherein the one or more global gain parameters are based at least in part on a single global brightness setting of the electronic display that represents a present maximum luminance output setting for the electronic display (as taught by Kienhoefer). Doing so would allow for the burn-in compensation to take into consideration the system-induced maximum brightness (See Kienhoefer, paragraph [0062]).
	Inoue in view of Kienhoefer does not explicitly teach:

However, in the same field of endeavor, electronic devices with displays (Bi, paragraph [0002]), Bi teaches:
	Performing burn-in mitigation in response to a change of a global brightness setting greater than a threshold (See paragraph [0095], lines 4-8 and paragraph [0097].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Inoue in view of Kienhoefer) so burn-in mitigation is performed in response to a change of a global brightness setting greater than a threshold (as taught by Bi). Kienhoefer discloses that the one or more global gain parameters are taken into consideration when performing burn-in mitigation in the process shown in FIG. 4 (See paragraph [0058]). Therefore, by implementing the threshold taught by Bi to trigger burn-in mitigation, the one or more global gain parameters would need to be recalculated as part of the burn-in mitigation in order to calculate accurate correction values, arriving at the claimed feature. Doing so would prevent unnecessary corrective action from being taken (See Bi, paragraphs [0095] and [0096]).

Regarding Claim 13, Inoue in view of Kienhoefer, and in further view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Inoue teaches:
The electronic display pipeline of claim 12, wherein the burn-in compensation processing circuitry is configured to apply the gain to the sub-pixels of the image data (See paragraph [0084], lines 1-4) based on a map of gains (See FIG. 5: 161; See FIG. 9) stored in a framebuffer (See FIG. 3: 160; See paragraph [0076]).

Regarding Claim 14, Inoue in view of Kienhoefer, and in further view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Inoue teaches:
The electronic display pipeline of claim 12, wherein the burn-in compensation processing circuitry and the burn-in compensation statistics collection circuitry are configured to operate on the image data in a linear color space (See paragraph [0058], lines 1-4).

Claim 15, Inoue in view of Kienhoefer, and in further view of Bi teaches all of the elements of the claimed invention, as stated above. Furthermore, Inoue teaches:
The electronic display pipeline of claim 14, comprising: 
a deGamma block (FIG. 2: 101) configured to receive input image data in a gamma color space, convert the input image data in the gamma color space into the image data in the linear color space, and provide the image data in the linear color space to the burn-in compensation processing circuitry (See paragraph [0058]); and 
a reGamma block (FIG. 2: 109) configured to receive the image data in the linear color space from the burn-in compensation processing circuitry and convert the image data in the linear color space into output image data in the gamma color space for further processing in the electronic display pipeline or for display on the electronic display (See paragraph [0067]).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Bi as applied to claim 16 above, and further in view of Lynch et al. (US 20130321361 A1), hereinafter Lynch.

Regarding Claim 19, Kienhoefer in view of Bi does not explicitly teach:
The method of claim 16, wherein analyzing at least the portion of the frame of image data to estimate the likely amount of aging by the sub-pixels of the electronic display comprises estimating the likely amount of aging due to a temperature of the electronic display when at least the portion of the frame of image data is displayed on the electronic display.
However, in the same field of endeavor, devices that compensate for aging or temperature (Lynch, Abstract), Lynch teaches:
	analyzing at least a portion of a frame of image data to estimate a likely amount of aging by sub-pixels of an electronic display comprises estimating the likely amount of aging due to a temperature of the electronic display when at least the portion of the frame of image data is displayed on the electronic display (See paragraph [0073] and [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Kienhoefer in view of Bi) so analyzing at least the portion of the frame of image data to estimate the likely amount of aging by the sub-pixels of the electronic display  (as taught by Lynch). Doing so would allow for the method to compensate for varying temperatures across the display due to components beneath the display that warm more than other components (See Lynch, paragraph [0075]).

Regarding Claim 20, Kienhoefer in view of Bi does not explicitly teach:
The method of claim 16, comprising: 
identifying local temperatures at locations of the sub-pixels of the electronic display corresponding to at least the portion of the frame of image data; and 
estimating the likely amount of aging by the sub-pixels of the electronic display due at least in part to the local temperatures.
However, in the same field of endeavor, devices that compensate for aging or temperature (Lynch, Abstract), Lynch teaches:
identifying local temperatures at locations of sub-pixels of an electronic display corresponding to at least a portion of a frame of image data (See paragraph [0072]); and 
estimating a likely amount of aging by the sub-pixels of the electronic display due at least in part to the local temperatures (See paragraph [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Kienhoefer in view of Bi) by including the claimed identifying and estimating steps (as taught by Lynch). Doing so would allow for the method to compensate for varying temperatures across the display due to components beneath the display that warm more than other components (See Lynch, paragraph [0075]).

Regarding Claim 21, Kienhoefer in view of Bi, and in further view of Lynch teaches all of the elements of the claimed invention, as stated above. Furthermore, Kienhoefer in view of Bi, and in further view of Lynch teaches:
	The method of claim 20, wherein identifying the local temperatures comprises obtaining temperature values from a two-dimensional temperature lookup table having unevenly spaced grid points (See Lynch, paragraph [0075]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kienhoefer in view of Bi as applied to claim 1 above, and further in view of Diefenbaugh et al. (US 7742032 B2), hereinafter Diefenbaugh.

Regarding Claim 23, Kienhoefer in view of Bi does not explicitly teach:
	The electronic device of claim 1, wherein the threshold comprises a 1 nit threshold.
However, in the same field of endeavor, display devices (Diefenbaugh, Abstract), Diefenbaugh teaches:
	A threshold comprises a 1 nit threshold (See column 5, lines 43-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Kienhoefer in view of Bi) so the threshold comprises a 1 nit threshold (as taught by Diefenbaugh). In other words, it would have been obvious to divide the global brightness into 1 nit increments, as taught by Diefenbaugh, such that the threshold change is defined by a 1 nit threshold change. Doing so would allow any change in global brightness to be by an amount perceivable to users (See Diefenbaugh, column 5, lines 43-53).

Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 8-9) that Kienhoefer does not teach the amended limitations of independent claims 1 and 16. These arguments are respectfully moot on the grounds of new rejections. Specifically, Kienhoefer is no longer relied upon alone to teach the limitations of these claims, and Bi has been introduced to teach the amended limitations, such that the limitations of claims 1 and 16 are rendered obvious by the combination of Kienhoefer in view of Bi.
	Applicant argues (Remarks, pages 10-11) that Inoue in view of Kienhoefer does not teach the amended limitations of independent claim 12. These arguments are respectfully moot on the grounds of new rejections. Specifically, Inoue in view of Kienhoefer are no longer relied upon alone to teach the limitations of this claim, and Bi has been introduced to teach the amended limitations, such that the limitations of claim 12 are rendered obvious by the combination of Inoue in view of Kienhoefer, and in further view of Bi.

	Applicant argues the following (Remarks, page 11): “As stated above with regards to independent claims 1 and 16, the Applicant submits that Kienhoefer does not anticipate nor obviate the recitations of independent claims 1 and 16. Furthermore, the Applicant submits that neither Inoue, Okamoto, Zheng, HAN, nor Lynch alleviate the deficiencies of Kienhoefer. Based at least on their respective dependencies from independent claims 1 and 16, as well as their own recitations, the Applicant respectfully requests withdrawal of the rejection under 35 U.S.C. § 103 of dependent claims 5-8, 10, 11, and 18-21 and an indication of allowability thereof”. As discussed above, the Applicant’s arguments regarding the independent claims are moot on the grounds of new rejections. Furthermore, the Examiner respectfully submits that the limitations of each of these dependent claims are taught by the prior art. Applicant has provided no further argument as to which specific recitations in the dependent claims allegedly render these claims allowable over the cited prior art.
	Applicant argues the following (Remarks, page 11): “New claim 23 has been added. Based at least on its dependency from independent claim 1, as well as its own recitations, the Applicant submits that the cited references, alone or in hypothetical combination, do not teach or suggest the recitations of new claim 23. As such, the Applicant respectfully requests an indication of allowability of new claim 23”. These arguments are respectfully moot on the grounds of new rejections. Specifically, Diefenbaugh has been introduced to teach the limitations of the new claim, such that the limitations of claim 23 are rendered obvious by the combination of Kienhoefer in view of Bi, and in further view of Diefenbaugh.
	Therefore, Applicant’s arguments are not convincing to overcome the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692